        Case 7:20-cv-00127-DC-RCG Document 11 Filed 08/10/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                            MIDLAND/ODESSA DIVISION
EMILIO JUAN SANCHEZ                              §
                                                 §
vs.                                              §     NO:     MO:20-CV-00127-DC
                                                 §
MIDLAND COUNTY SHERIFF’S                         §
DEPARTMENT                                       §

              ORDER DISMISSING CASE FOR WANT OF PROSECUTION

        Before this Court is Plaintiff’s 42 U.S.C. §1983 Civil Rights Complaint, filed May 20,

2020. [docket number 1]. On July 8, 2020, this Court Ordered Plaintiff to submit a More Definite

Statement no later than August 7, 2020. [docket number 10]. That time has now passed, and

Plaintiff has not responded in any way to this Court’s Order. [See generally docket].

        Plaintiff never complied with the Order to submit a More Definite Statement, even

though this Court supplied him a list of ten questions to simply answer and return. Therefore, it

is currently impossible for this Court to know what people Plaintiff is suing and, more

importantly, why. Plaintiff is not excused for this failure because there is no evidence that he has

not received the Order or that he requested additional time to respond and this Court has yet to

grant said request. Taken together, these facts show Plaintiff’s complete failure to prosecute his

suit.

        Federal Rule of Civil Procedure 41(b) authorizes the district court to dismiss an action

sua sponte for failure to prosecute or to comply with a court order. Larson v. Scott, 157 F.3d

1030, 1031 (5th Cir. 1998). The Court finds that the only remedy available in light of Plaintiff’s

inaction is to dismiss the Complaint for want of prosecution under Rule 41(b). For the same

reasons, the Court further finds that the Complaint shall be dismissed in the interest of judicial

economy. The Court shall dismiss the Complaint without prejudice to allow Plaintiff another
       Case 7:20-cv-00127-DC-RCG Document 11 Filed 08/10/20 Page 2 of 2




opportunity to raise his claims, if necessary. Callip v. Harris Cty. Child Welfare Dep’t., 757 F.2d

1513, 1519 (5th Cir. 1985) (citations omitted) (finding that, unless otherwise specified, a

dismissal for want of prosecution is a “complete adjudication on the merits, and thus with

prejudice”).

       “The power to invoke this sanction is necessary in order to prevent undue delays in the

disposition of pending cases and to avoid congestion in the calendars of the District Courts.”

Link v. Wabash Railroad, 370 U.S. 626, 629–30, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962); Martinez

v. Johnson, 104 F.3d 769, 772 (5th Cir.), cert. denied, 522 U.S. 875, 118 S.Ct. 195, 139 L.Ed.2d

133 (1997). Therefore, this Court will dismiss this case without prejudice for want of prosecution

pursuant to Rule 41. If, within twenty days of this Order, Plaintiff personally completes and

mails to the Court the Order for More Definite Statement, this Court will rescind this Order and

reopen his case.

       It is so ORDERED.

       SIGNED this 10th day of August, 2020.




                                             DAVID COUNTS
                                             UNITED STATES DISTRICT JUDGE
